       Case 1:21-cv-05819-VEC-RWL Document 3 Filed 07/21/21 Page 1 of 1

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 7/21/2021
 JOEL PENA,

                                Plaintiff,
                                                                 21-CV-5819 (VEC)
                    -against-
                                                              ORDER OF SERVICE
 ZAZZLE, INC., et al.,

                                Defendants.

VALERIE CAPRONI, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants Zazzle Inc.,

Redbubble, Inc., Spreadshirt, Inc., TP Apparel, LLC, and Teespring, LLC. Plaintiff is directed to

serve a summons and the complaint on each defendant within 90 days of the issuance of the

summonses. If within those 90 days, Plaintiff has not either served Defendants or requested an

extension of time to do so, the Court may dismiss the claims against Defendants under Rules 4

and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:   July 21, 2021
          New York, New York

                                                            VALERIE CAPRONI
                                                          United States District Judge
